DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-2 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Armstrong (US 20190183075 A1) in view of Barker (US 20180077884 A1).
Regarding claim 1, Armstrong discloses a spiral tower comprising: a. a spiral containment path 
(see fig 3) having an entry port (28) and exit port (29), b. a downward spiraling sheet of water (see para 0036), c. trays (36) containing seeds in a growth module floating by gravity (see para 0042) down the spiral path, d. a light source (82) emitting spectrums best suited to plant growth at a particular stage in the germination sequence for a particular species (supplemental light for various plants, see para 0045), wherein the spiral tower having trays containing seeds are floated at a time-dependent rate along the spiraling sheet to ensure an optimal growing environment (see para 0038 and 0040).
Armstrong fails to disclose the sheet of water balanced for pH and nutrient levels. 
Barker teaches the sheet of water balanced for pH (source of water with proper pH and 
nutrients, see para 0054). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of 
the claimed invention to have modified Armstrong with the pH and nutrient balanced water of Barker to ensure the plants receive the optimal conditions.
	
Regarding claim 2, the modified reference teaches the spiral tower of claim 1, and Barker
further teaches wherein the stream of water (source of water with proper pH and nutrients, see para 0054) is pH balanced and contains nutrients for germinating a specific seed type (seed type growing requirements, see para 0051).

Regarding claim 5, the modified reference teaches the spiral tower of claim 1, and Armstrong 
further discloses wherein an exit port (29) is located at the end point along the spiral. 

Regarding claim 6, the modified reference teaches the spiral tower of claim 1.
The modified reference fails to teach wherein the seeds are located on the seed tray in an 
optimum growth module.
Barker teaches wherein the seeds are located on the seed tray in an optimum growth module 
(growth matrix 53).
It would have been obvious to one of ordinary skill in the art before the effective filing date of 
the claimed invention to have modified the modified reference with the seed tray being in an optimum growth module as taught by Barker to ensure the seeds receive the optimal conditions for growing. 

Claim(s) 3 is rejected under 35 U.S.C. 103 as being unpatentable over Armstrong (US 20190183075 A1) in view of Barker (US 20180077884 A1) as applied to claim 1 above, and further in view of Coffin (WO 2020092503 A1).
Regarding claim 3, the modified reference teaches the spiral tower of claim 1 and Armstrong 
further discloses wherein the seed tray contains seedlings (see para 0007). 
The modified reference fails to teach the seedlings being ready for transplanting at the exit port.
Coffin teaches seedlings being ready for transplanting at the exit port (transplanter station 36).
It would have been obvious to one of ordinary skill in the art before the effective filing date of 
the claimed invention to have modified the modified reference with the transplanter station of Coffin such that the exit port also includes a transplanting station to ensure the plants receive the correct care and pots during the various growing stages.

Claim(s) 4, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Armstrong (US 20190183075 A1) in view of Barker (US 20180077884 A1) as applied to claim 1 above, and further in view of Millar (US 20200022316 A1). 
Regarding claim 4, the modified reference teaches the spiral tower of claim 1.
The modified reference fails to teach wherein the local environment is maintained at an 
optimum temperature, humidity and light levels for germinating seeds.
Millar teaches wherein the local environment is maintained at an optimum temperature, 
humidity and light levels for germinating seeds (In addition, the seeds (and thereafter the shoots and plants) within the trays 106 may be monitored, provided with water, nutrients, environmental conditions, light, and/or the like to facilitate growing para 0027, see also para 0078).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified reference with local environment conditions to provide the plants with optimal conditions for health and growth. 

Regarding claim 7, the modified reference teaches the spiral tower of claim 1. 
The modified reference fails to teach wherein the seed tray has a trapezoid perimeter to limit 
light exposure to the roots and facilitate movement down the spiral path.
Millar teaches wherein the seed tray has a trapezoid perimeter (trapezoidal tray 106, see para 
0039) to limit light exposure to the roots and facilitate movement down the spiral path.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified reference with the trapezoidal configuration of Millar in order to improve tray movement throughout the grow tower. 

Regarding claim  8, the modified reference teaches the spiral tower of claim 1. 
The modified reference fails to teach wherein flow rate, nutrient levels, and environmental 
factors are controlled from outside the system.
Millar teaches wherein flow rate, nutrient levels, and environmental factors are controlled from 
outside the system (master controller 160 is outside the spiral tower system, see para [0078] for control details). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified reference with the conditions controllable from outside the system to allow for ease of adjustment. 

Claim(s) 9 is rejected under 35 U.S.C. 103 as being unpatentable over Armstrong (US 20190183075 A1) in view of Millar (US 20200022316 A1) and Coffin (WO 2020092503 A1). 
Regarding claim 9, Armstrong discloses an automated grow center comprising: a. a spiral tower 
of claim 1 with a purpose of germinating seeds to produce robust seedlings (see para 0041), a section dedicated to taking the seedlings to maturity (growing tower, see para 0007), wherein the automated grow center germinates seedlings to mature plants for harvest at the end of their growth cycle (see para 0007).
	Armstrong fails to disclose an automated system to both transplant the seedlings and harvest the mature plants at the end of their growth cycle, and c. a self-contained enclosure/building capable of maintaining the requisite temperature, humidity and air quality necessary for production and safety for social distancing. 
	Coffin teaches an automated system to both transplant the seedlings (processing system to perform processing operations including harvesting, cleaning and/or transplanting, see summary, para 0009) and harvest the mature plants at the end of their growth cycle (harvester at exit 192).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Armstrong with the automated system of Coffin to transplant the seedlings or harvest the plants when they reached full growth to prevent growing past the plant’s prime or waste of space in the grow center.
	Millar teaches a self-contained enclosure/building capable of maintaining the requisite temperature, humidity and air quality (greenhouse with a controlled environment, see para 0003).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Armstrong with a controlled enclosure and local environment conditions to provide the plants with optimal conditions for health and growth. 

Claim(s) 10-12 is rejected under 35 U.S.C. 103 as being unpatentable over Armstrong (US 20190183075 A1) in view of Millar (US 20200022316 A1) and Coffin (WO 2020092503 A1), as applied to claim 9 above, and further in view of Wilde (US 20200163286 A1). 
Regarding claim 10, the modified reference teaches the automated grow center of claim 9.
The modified reference fails to teach where the optimum growth conditions are achieved with 
hydroponic and/or an aeroponic methodology.
	Wilde teaches where the optimum growth conditions are achieved with hydroponic and/or an aeroponic methodology (hydroponic solution for plants, see para 0024). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of 
the claimed invention to have modified the modified reference to ensure the plants receive optimal conditions for health and growth. 

Regarding claim 11, the modified reference teaches the automated grow center of claim 10.
The modified reference fails to teach where the grow system is a series of vertical conveyers to 
expose the plants to the nutrients, environment and light necessary for optimum growth in a complex geometry for optimum conditions at several stages of growth.
Barker teaches where the grow system is a series of vertical conveyers (vertical belt or
conveyors, paragraph 0016) to expose the plants to the nutrients, environment and light necessary for
optimum growth in a complex geometry for optimum conditions at several stages of growth (see para 0048). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date
of the claimed invention to modify the modified reference with the vertical conveyors of Barker to allow
the plants to move throughout the grow center during the different growth stages

Regarding claim 12, the modified reference teaches the automated grow center of claim 11 and 
Armstrong further discloses where the vertical conveyers have spiral towers designed to produce a continuous supply of seedlings to maintain continuous output (see para 0006). 

Response to Arguments
Applicant's arguments filed 5/10/2022 have been fully considered but they are not persuasive. 
Applicant’s arguments with respect to Millar in claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
On pages 6  and 7 of the remarks, Applicant argues Millar does not read on claim 1 as it utilizes a pump, and conveys the trays via mechanical elements. This argument is moot as the amendments necessitated a new ground of rejection. Additionally, the amended claims do not exclude the use of a water pump, but that the trays move throughout the grow tower via a sheet of water as opposed to a mechanical conveyor. 
On page 7 of the remarks, Applicant argues that Barker does not read on claim 1 as Barker uses a pump for the pH balanced water. Examiner relies on Barker only to teach the water being pH balanced, not its structural elements. In response to applicant's argument that Baker does not read on claim 1 due to its pump, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
On page 9 of the remarks, Applicant argues that Coffin does not read on claim 9 as it is used with vertical grow towers. Examiner respectfully disagrees, as Coffin is used to teach automatically transplanting and harvesting the seedlings, which could occur in a spiral or vertical grow tower. In response to applicant's argument that Coffin does not read on claim 9 due to its use with vertical grow towers, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
On page 1 of the remarks, Applicant addresses the drawing objection with the reasoning that the shading is to aid the understanding of the various surfaces and spherical shape. Examiner would like to point Applicant to MPEP 1.84, sections l and m. While shading can be used to denote separate surfaces, spaced lines are preferred for shading due to legibility.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE ANNE KLOECKER whose telephone number is (571)272-5103. The examiner can normally be reached M-Th: 7 -5, F: 7:30 - 12:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on (571)270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.A.K./Examiner, Art Unit 3642                                                                                                                                                                                         
/MAGDALENA TOPOLSKI/Primary Examiner, Art Unit 3619